Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rob Baraona on 01/04/2020.
The application has been amended as follows: 
	Cancel Claim 4 

Amend Claim 1 as follows:
1.	A dispenser pump comprising:
first and second pump body components opposed and joined together to define a pump chamber of variable volume therebetween;
wherein said first body component includes a floor plate and a closure component which mounts on a container neck, and said second body component includes a diaphragm component including a deformable wall which can be deformed to change the volume of the pump chamber in a dispensing stroke of the pump;
an outlet formed with the first body component, the outlet including an outlet passage extending from the pump chamber with an external discharge opening; 

an inlet integrally formed within the floor plate, said inlet admitting product from a container to enter the pump chamber in cooperation with (i) an inlet valve including an inlet valve flap formed integrally with the floor plate adjacent the inlet and (ii) at least one retaining post integrally formed with and extending axially away from said floor plate, said retaining post(s) positioned along a distal edge of the inlet valve flap and configured to hold said inlet valve flap folded down against the floor plate at the inlet opening while also allowing a remaining portion of the flap to swing unimpeded axially away from the floor plate for opening the inlet during use.

Amend Claim 6 as follows:
6.	The dispenser pump of claim 1 wherein the deformable wall has a plurality of bendable facets, each facet meeting a substantially rigid interrupter formation along a convex boundary into the facet, so that the deformable wall reduces the volume of the pump chamber when the interrupter formation forces at least one of the bendable facets to conform to the convex boundary until sufficient restoring force is generated to bias the deformable wall back towards a rest position thereof, without a separate pump spring.
Amend Claim 9 as follows:
9.	The dispenser pump of claim 1 wherein: 
                the first body component has an annular retaining formation at a top surface thereof;

                the outlet is formed

Amend Claim 10 as follows:

10.	The dispenser pump of claim 12 wherein said movement is rotational or axial sliding movement between the first and second body components.

Amend Claim 15 as follows:

15.	The dispenser pump of claim 1 wherein: 
                the floor plate has an annular retaining formation at a top surface thereof;
                the second body component has an annular mounting portion which engages the annular retaining formation of the first body component to define the pump chamber, with the deformable wall of the second body component spaced above the closure component or the floor plate;
                the first body component has one or more vent openings communicating through the closure or the floor plate, adjacent the annular mounting portion and the annular retaining formation, and 


Amend Claim 16 as follows:

16.	The dispenser pump of claim 1 wherein the outlet valve is locked and unlocked by relative movement between the first and second body components.


Response to Amendment
Applicant’s amendments, along with the above Examiner’s amendment, filed 10/30/2020, with respect to independent claim 1 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed dispenser pump is considered allowable because of the configuration of the floor plate integrally forming an inlet valve flap and a retaining post for pre-load engagement with the flap. In particular, the inlet integrally formed within the floor plate, said inlet admitting product from a container to enter the pump chamber in cooperation with (i) an inlet .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754